DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 8 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the well" in line 1 of step e).  (Claim 1 should likely be amended to specifically point out one of the previously defined “well bores” instead.)  Claim 2 recites the limitation "the step of cementing" in line 1.  Claim 3 recites the limitation "the step of placing" in line 1.  Claim 7 recites the limitation "the step of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 USC 102(a)(1) as being anticipated by Rehm et al. (US 4,415,205) (“Rehm”).
Referring to claim 1: Rehm teaches a method of forming multilateral wells comprising:
a) drilling a first well bore 1 of sufficient diameter to accommodate two or more production casings,
b) drilling a first lateral well bore 39 to a given depth,
c) drilling a second well bore 25 sidetracking on a low side of the first lateral well bore,

e) running in said second production casing string into the well so that the multilateral device directs the second production casing into the first lateral well (column 4, lines 20-48).
Referring to claim 2: Rehm teaches cementing in place the two production strings (column 4, lines 41-44).
Referring to claim 3: Rehm teaches placing an intermediate casing 3 in the first well bore 1.
Referring to claim 4: Rehm teaches a multilateral well tool comprising:
a solid body 31, 41 having a first end and a second end,
at least one collar 43 having a first bore adapted to accommodate a first production casing string 51 (and the ‘not shown’ metal tube) (column 4, lines 38-48; and column 2, line 63 - column 3, line 6), and
a groove (the bottom portion of “7”) formed in an exterior surface of the tool for receiving and guiding a second production casing string 49,
wherein the solid body is disposed on the first production casing string via the at least one collar (column 4, lines 20-48).
Referring to claim 5: Rehm teaches a ramp positioned adjacent to the groove for guiding the second production casing string laterally (Figs. 5 and 6).
Referring to claim 6: Rehm teaches there are two collars, one located at said first end and one positioned at said second end, each collar having a bore (column 4, lines 20-29).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 USC 103 as being unpatentable over Rehm, alone.
Referring to claim 7: Rehm teaches placing a guide 43 on the first production casing string, the guide having a through bore adapted to receive the second production casing string as it is run into the well.  Rehm does not specifically teach a plurality of guides.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 8: Rehm does not specifically teach the guides include rollers to facilitate running in and rotational positioning of the first production casing string.  It .
Response to Arguments
Applicant's arguments filed September 14, 2021 with regards to the rejections of claims 1-8 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Rehm does not teach “a groove” as claimed, the examiner respectfully disagrees.  The lower portion of window 7 is in fact a groove formed in an exterior surface of the tool 31, 41 for receiving and guiding a second production casing string 49.  Regarding applicant’s arguments that Rehm does not teach “the solid body is disposed on the first production casing string via the at least one collar” as recited in amended claim 4, again the examiner respectfully disagrees.  It seems as though applicant is equating “is disposed on” with “is deployed simultaneously with”.  Presently, there is no claim language defining the order in which the components are deployed.  However, ultimately the solid body of Rehm is “disposed on” the first production casing string via the at least one collar, as claimed.
The examiner acknowledges and appreciates the correction made to the dependency of method claim 7.
Similar to the discussion above, regarding applicant’s arguments that Rehm does not teach “providing a multilateral device on a first production casing string and positioning the first production casing string in the second well bore such that the multilateral device is positioned to guide a second production casing string into the first well bore” the examiner respectfully disagrees.  It is clear the running assembly “45” is 
Therefore, the claims stand rejected as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 September 2021